Title: To Thomas Jefferson from William Duane, 5 December 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir, 
                            
                                on or before 5 Dec. 1807
                            
                        
                        By the mail which carries this I have taken the liberty of sending you a copy or the first number of the
                            Military library, a compilation of my own; it is my purpose to collect all that is to be had in the best books & to give
                            them such a form as the first number exhibits, which may lead judicious men to enquire and think and inform those who are
                            uninformed. I have obtained thro’ Genl. Dearborn’s kindness the use of several books from the War Office Library, and
                            particularly the invaluable but prolix work of Guibert, the whole substance of which I mean to comprehend in my work. I
                            have the French System translated making about 700 manuscript pages, to which will be added perspicuous diagrams of all
                            the modern movements. It will be seen that from the price of this number, I have not looked so much to profit as to public
                            utility, and I persuade myself that the circulation of such a work would be of very great use; I have conversed much with
                            Genl. Wilkinson on the Subject, and meet his ideas as far as I was competent to discourse with a man of practical
                            Experience.
                        I propose preparing as part of my work a Manuel for American Militia, the object of which is to supply what
                            is wanted in Steuben’s little book, and to accommodate it to the use of every description of troops Infantry, cavalry &
                            artillery, and to add to it some ideas of combination of movement of the various kinds of force. I explain myself to you
                            with the same frankness & unreserve that your uniform kindness has encouraged me always to do, perhaps it would appear
                            upon consideration that this work would be worth recommending to such Militia officers as are in Congress, for there is no
                            work on military affairs extant which communicates any consistent information on more than one branch of Service; and a
                            library of Various books contains so much Extraneous matter and besides the books are both scarce and expensive, that it
                            is scarcely possible to collect them for several years
                        Lawsuits have detained me here and will detain me till at least after the 20th instant—So that I shall not
                            have the pleasure of delivering the books you ordered till the first week in January. Mr. Barton’s botanical book is not
                            to be had in sheets—Cumberlands work is to have a second volume; there is no English Edition to be had here but in
                            quarto, which I did not take, knowing that you prefer 8vos
                        Neither is there an English copy of Mrs. Bryan’s
                            Chemical Conversations to be had—
                        Col. Burr was to sail this day for Richmond.—I have not yet heard that he is gone; he was arrested here on
                            Tuesday at night at the suit I believe of Alexander Henry, whom you may remember as notorious jobber in the 8 percent
                            loan; it was ten o’clock at night before he obtained bail, I have not been able to learn who were his Sureties
                        We are in a bad way here as to our Militia—the uniform corps will not serve under M’Kean—he has ordered
                            them to be called out in companies, to annoy them; and as no law authorises they will not I much fear obey him; the
                            company that I commanded formerly, now commanded by Mr. Graves, will however by my advice turn out; but Rush & some
                            others say they will not, unless under your authority. I know how many delicate & unpleasant considerations might arise
                            from these dispositions all flowing from the best & most honorable motives; but in the manner that they have been
                            treated by M’Kean; the contumelious dismission of their commandant of the Leegion and a variety of vexations that his
                            malignant temper & the malignant dispositions of his advisers have prompted renders it a matter more unpleasant than surprising—as soon as I heard of it I waited on some of the
                            Officers, & endeavored to induce them to turn out—Capt. Greaves alone I could prevail upon; but they have consented to
                            call on the Adjutant Genl. and converse with him—the argument they use by the bye is different from the true one—They
                            say they are willing to turn out with their own officers, not with officers of McKean’s nomination in whom they could have
                            no confidence—they are willing to take their turn in the ordinary draft as other militia even under MKean—But as the
                            law does not oblige them to turn out as Volunteer corps & as the President has not accepted their services, they will
                            abide by the law. They add however that they are not ready to go from home & leave men behind them who are the deadly
                            enemies of the Government, who are exempted from service & enjoy their property under a Government for which they will
                            not fight, and whose friends they would destroy. These matters are not yet publicly known, and no efforts shall be untried
                            to prevent bad effects.
                        I am respected Sir yours ever
                        
                            Wm Duane
                            
                        
                    